DETAILED ACTION
Claims 1-4 and 6-21 are pending, and claims 1-4, 6, and 21 are currently under review.
Claims 7-20 are withdrawn.
Claim 5 is cancelled.
Claim 21 is newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/08/2021 has been entered.

Response to Amendment
The amendment filed 2/08/2021 has been entered.  Claims 1-4 and 6-20, and newly submitted claim(s) 21, remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112 rejection previously set forth in the Final Office Action mailed 9/08/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-4, 6, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 2013/0048161) in view of Windmann et al. (2017, Mechanical properties of AlxFe intermetallics in Al-base coatings on steel 22MnB5 and resulting wear mechanisms at press-hardening tool steel surfaces).
Regarding claims 1 and 21, Matsuda et al. discloses a press-formed steel sheet [abstract]; wherein said steel sheet has a composition as seen in table 1 below [0048-0078].  The examiner notes that the overlap between the disclosed steel composition of Matsuda et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  
The examiner further considers the steel of Matsuda et al. to meet the limitation of a “micro-alloyed manganese-boron steel” because said steel of Matsuda et al. is expressly disclosed to include Mn and B as well as a composition that overlaps and closely resembles that of the instant claim (as seen in table 1 below), such that one of ordinary skill would have reasonably recognized the steel of Matsuda et al. having similar alloying amounts relative to the instant claim to be “micro-alloyed.”  The examiner notes that Matsuda et al. discloses that N is included in an amount of 0.01 percent or less (ie. including zero), which reasonably meets the limitation of being “free of nitrogen” (ie. absent N) as claimed.

Matsuda et al. further discloses that the steel can be coated [0051-0052]; however, Matsuda et al. does not expressly teach an aluminum silicon coating as claimed.  Windmann et al. discloses that it is known to provide protective AISi10Fe3 coatings onto steel sheets such that oxidation can be prevented during austenitization [“introduction”].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of Matsuda et al. by providing an AISi10Fe3 coating as disclosed by Windmann et al. such that oxidation can be prevented.
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Matsuda et al. (wt.%)
C
0.25 – 0.4
0.12 – 0.69
Mn
1.5 – 2.7
0.5 – 3
B
0.001 – 0.005
0.0003 – 0.005
Si
0.4 – 0.5
0 – 3
Cr
0.1 – 0.6
0.05 – 5

0.1 – 0.6
0.005 – 0.5
Ni
0.1 – 0.6
0.05 – 2
Al
0.01 – 0.06
0 – 3
Nb
0.01 – 0.06
0.01 – 0.1
Ti
0.01 – 0.06
0.01 – 0.1
N
0
0 – 0.01
Fe
Balance
Balance


Regarding claim 2, Matsuda et al. and Windmann et al. disclose the steel of claim 1 (see previous).  Matsuda et al. further discloses that S can be included in an amount of up to 0.07 weight percent [0058-0059].  The examiner notes that the overlap between the disclosed S amount of Matsuda et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Matsuda et al. further discloses that S is known to form inclusions of MnS with Mn, which the examiner reasonably considers to meet the limitation of “sulfur included as manganese sulfide inclusions” [0059].
Regarding claims 3-4, Matsuda et al. and Windmann et al. disclose the steel of claim 1 (see previous).  Matsuda et al. further discloses that P can be included in an amount of up to 0.1 weight percent [0056-0057].  It is noted that the disclosed P amount of Matsuda et al. includes zero, which overlaps with the claimed recitation of “free of phosphorous.”  Thus, the examiner notes that the overlap between the disclosed P amount of Matsuda et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 6, Matsuda et al. and Windmann et al. disclose the steel of claim 1 (see previous).  As stated previously, Windmann et al. discloses that the coating composition can be AlSi10Fe3 [“introduction”].

Claims 1-4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutze et al. (US 2016/0130675).
Regarding claims 1 and 21, Mutze et al. discloses a hot formed steel [abstract]; wherein said steel has a composition as seen in table 2 below [0023-0038].  The examiner notes that the overlap between the disclosed steel composition of Mutze et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  
The examiner further considers the steel of Mutze et al. to meet the limitation of a “micro-alloyed manganese-boron steel” because said steel of Mutze et al. is expressly disclosed to include Mn and B as well as a composition that overlaps and closely resembles that of the instant claim (as seen in table 2 below), such that one of ordinary skill would have reasonably recognized the steel of Mutze et al. having similar alloying amounts relative to the instant claim to be “micro-alloyed.”  The examiner notes that Mutze et al. discloses that N is included in an amount of 0.01 percent or less (ie. including zero), which reasonably meets the limitation of being “free of nitrogen” (ie. absent N) as claimed.
The examiner notes that the recitation of “...for hot stamping of automotive parts” is an instance of intended use, which upon further consideration, is not 
Mutze et al. further discloses that the steel can be further provided with a metallic coating of aluminum and/or silicon, among other alloying elements, which the examiner reasonably considers to meet the limitation of an “aluminum silicon coating” [0074].  
Table 2.
Element (wt.%)
Claim 1 (wt.%)
Mutze et al. (wt.%)
C
0.25 – 0.4
0.02 – 0.3
Mn
1.5 – 2.7
1 – 3
B
0.001 – 0.005
0 – 0.01
Si
0.4 – 0.5
0.01 – 0.5
Cr
0.1 – 0.6
0 – 3

0.1 – 0.6
0 – 0.2
Ni
0.1 – 0.6
0 – 0.2
Al
0.01 – 0.06
0 – 0.1
Nb
0.01 – 0.06
0 – 0.1
Ti
0.01 – 0.06
0 – 0.2
N
0
0 – 0.01
Fe
Balance
Balance


Regarding claim 2, Mutze et al. discloses the steel of claim 1 (see previous).  Mutze et al. further discloses that S can be included in an amount of up to 0.01 weight percent [0028].  The examiner notes that the overlap between the disclosed S amount of Mutze et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  
Mutze et al. does not expressly teach that S is included as inclusions of MnS.  However, the examiner submits that this feature would have been expected in the disclosure of Mutze et al. because it is well known that S forms MnS inclusions in steel as would have been recognized by one of ordinary skill in the art of metallurgy.
Regarding claims 3-4, Mutze et al. discloses the steel of claim 1 (see previous).  Mutze et al. further discloses that P can be included in an amount of up to 0.02 weight percent [0027].  It is noted that the disclosed P amount of Mutze et al. includes zero, which overlaps with the claimed recitation of “free of phosphorous.”  Thus, the examiner notes that the overlap between the disclosed .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutze et al. (US 2016/0130675) as evidenced by Matsuda et al. (US 2013/0048161).
Regarding claim 2, Mutze et al. discloses the steel of claim 1 (see previous).  As stated previously, Mutze et al. further discloses that S can be included in an amount of up to 0.01 weight percent [0028].  The examiner notes that the overlap between the disclosed S amount of Mutze et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Mutze et al. does not expressly teach that S is included as inclusions of MnS.  However, as evidenced by Matsuda et al., it is well known that S forms inclusions of MnS in low alloy steels [0059].  The examiner reasonably considers this teaching that S is known to form MnS to meet the limitation of “sulfur included as manganese sulfide inclusions.”
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutze et al. (US 2016/0130675) in view of Wieczorek et al. (2017, Bonding strength of hot-formed steel with an AlSi coating and approaches to improve it by laser surface engineering).
Regarding claim 6, Mutze et al. discloses the steel of claim 1 (see previous).  As stated previously, Mutze et al. discloses that a coating containing Al and Si can be provided to the steel surface [0074]; however, Mutze et al. does not expressly teach a coating composition of AlSi10Fe3 as claimed.  Wieczorek et al. discloses that it is well known to provide hot-formed high strength steels for 

Response to Arguments
The previous arguments over Cho et al. and Tokita et al. have been withdrawn in view of applicants’ amendments.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-F: 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Examiner, Art Unit 1734